                   Case 19-11743-KG           Doc 403       Filed 11/05/19        Page 1 of 8



                  IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE
_________________________________________
                                            )
In re:                                      ) Chapter 11
                                            )
Perkins & Marie Callender’s, LLC, et al., 1 ) Case No. 19-11743 (KG)
                                            )
                                            ) (Jointly Administered)
             Debtors.                       )
                                            )
_________________________________________ )

                    NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
                     HEARING ON NOVEMBER 7, 2019 AT 1:00 P.M. (ET)

              AS NO MATTERS ARE SCHEDULED TO GO FORWARD,
     THE HEARING HAS BEEN CANCELLED WITH PERMISSION FROM THE COURT

I.       ADJOURNED MATTER:

         1.        Motion of Debtors for Entry of Orders (I)(A) Approving Bidding Procedures for
                   Sale of Substantially all of the Debtors’ Assets, (B) Approving Stalking Horse Bid
                   Protections, (C) Scheduling Auction for, and Hearing to Approve, Sale of
                   Substantially all of the Debtors’ Assets, (D) Approving Form and Manner of
                   Notice of Sale, Auction and Sale Hearing, (E) Approving Assumption and
                   Assignment Procedures and (F) Granting Related Relief; and (II)(A) Approving
                   Sale of Substantially all of the Debtors’ Assets Free and Clear of all Liens,
                   Claims, Interests and Encumbrances, (B) Approving Assumption and Assignment
                   of Executory Contracts and Unexpired Leases and (C) Granting Related Relief
                   [Docket No 33; filed August 5, 2019]

                   Cure Objection Deadline:                  September 12, 2019 at 4:00 p.m. (ET);
                                                             extended to September 13, 2019 at 12:00
                                                             p.m. (noon) (ET) for U.S. Cities Operating
                                                             Fund, LP; extended to September 13, 2019
                                                             at 4:00 p.m. (ET) for Lady Jayne Hotels,
                                                             Inc.; extended to September 13, 2019 at 5:00
                                                             p.m. (ET) for Batory Foods


1
 The Debtors, together with the last four digits of each Debtor’s federal tax identification number, are: Perkins &
Marie Callender’s, LLC (2435); Perkins & Marie Callender’s Holding, LLC (3381); Marie Callender Pie Shops,
LLC (1620); MC Wholesalers, LLC (2420); PMCI Promotions LLC (7308); MCID, Inc. (2015); Wilshire Beverage,
Inc. (5887); FIV, LLC (9288); P&MC’s Real Estate Holding LLC (8553); and P&MC’s Holding Corp. (2225). The
mailing address for the Debtors is 6075 Poplar Avenue, Suite 800, Memphis, Tennessee 38119-4709.



RLF1 22317164v.2
                   Case 19-11743-KG     Doc 403     Filed 11/05/19    Page 2 of 8



                   A.   Limited Objection of WF PP Realty, LLC to the Sale of Substantially all
                        of the Debtors’ Assets [Docket No. 206; filed September 9, 2019]

                   B.   Objection of Centurylink Communications, LLC to Proposed Cure
                        Amount [Docket No. 242; filed September 11, 2019]

                   C.   Limited Objection of SFT Holdings, LLC to Cure Cost in the Amended
                        Notice of Potential Assumption and Assignment of Executory Contracts or
                        Unexpired Leases and Cure Costs [Docket No. 243; filed September 11,
                        2019]

                   D.   Objection to Assumption and Assignment filed by CrunchTime!
                        Information Systems, Inc. [Docket No. 248; filed September 12, 2019]

                   E.   Objection of National Retail Properties, Inc. to Potential Assumption and
                        Assignment of Leases [Docket No. 251; filed September 12, 2019]

                   F.   Objection by Berjan T Holdings LLC to Proposed Assumption and
                        Assignment of Contract or Lease and Stated Cure Cost; Declaration of
                        David Tohl [Docket No. 253; filed September 12, 2019]

                   G.   Objection of WF PP Realty, LLC to Amended Notice of Potential
                        Assumption and Assignment of Executory Contracts or Unexpired Leases
                        and Cure Costs [Docket No. 254; filed September 12, 2019]

                   H.   Objection of The Buntin Group, Inc. to the Proposed Cure Amounts
                        Associated with the Proposed Assumption of Executory Contracts and
                        Unexpired Leases [Docket No. 256; filed September 12, 2019]

                   I.   Objection of the Chubb Companies with Respect to the Notice of Potential
                        Assumption and Assignment of Executory Contracts or Unexpired Leases
                        and Cure Costs [Docket No. 257; filed September 12, 2019]

                   J.   Objection of Eretz Company LLC to Notice of Potential Assumption and
                        Assignment of Executory Contracts or Unexpired Leases and Cure Costs
                        [Docket No. 259; filed September 12, 2019]

                   K.   Objection of Lebedoff Family Partnership (Golden Valley) to Notice of
                        Potential Assumption and Assignment of Executory Contracts or
                        Unexpired Leases and Cure Costs [Docket No. 261; filed September 12,
                        2019]

                   L.   Objection of Lebedoff Family Partnership (Roseville) to Notice of
                        Potential Assumption and Assignment of Executory Contracts or
                        Unexpired Leases and Cure Costs [Docket No. 262; filed September 12,
                        2019]


                                                2
RLF1 22317164v.2
                   Case 19-11743-KG    Doc 403      Filed 11/05/19   Page 3 of 8



                   M.   Objection of New Road Development, LLP to Notice of Potential
                        Assumption and Assignment of Executory Contracts or Unexpired Leases
                        and Cure Costs [Docket No. 263; filed September 12, 2019]

                   N.   Objection of New Road Development of Lakeville, LLP to Notice of
                        Potential Assumption and Assignment of Executory Contracts or
                        Unexpired Leases and Cure Costs [Docket No. 264; filed September 12,
                        2019]

                   O.   Murdock Plaza, LLC’s Objection to Debtors’ Proposed Assumption and
                        Assignment of Lease and Proposed Cure Costs [Docket No. 265; filed
                        September 12, 2019]

                   P.   Objection and Reservation of Rights of AEI Fund Management, Inc., to
                        Debtors’ Amended Notice of Potential Assumption and Assignment of
                        Executory Contracts or Unexpired Leases and Cure Costs [Docket No.
                        266; filed September 12, 2019]

                   Q.   Limited Objection of David V. Lees to Proposed Cure Amount [Docket
                        No. 267; filed September 12, 2019]

                   R.   Objection of SCF RC Funding L, LLC to Debtors’ Proposed Assumption
                        and Assignment of Leases and Proposed Cure Costs [Docket No. 271;
                        filed September 13, 2019]

                   S.   Objection to Debtors’ Notice of Potential Assumption and Assignment of
                        Executory Contracts or Unexpired Leases and Cure Costs [Docket No.
                        154] filed by Lady Jayne Hotels, Inc. [Docket No. 273; filed September
                        13, 2019]

                   T.   Objection and Reservation of Rights of U.S. Cities Fund Operating LP
                        with Respect to Amended Notice of Potential Assumption and Assignment
                        of Executory Contracts or Unexpired Leases and Cure Costs [Docket No.
                        275; filed September 13, 2019]

                   U.   Informal comments from Yoder Investments

                   V.   Informal comments from Segura Investors VIII; Segura Investors IX, LLC

                   W.   Informal comments from Omega Group LLLP

                   X.   Batory Foods’ Limited Objection and Reservation of Rights to Debtors’
                        Notice of Potential Assumption and Assignment of Executory Contracts
                        and Cure Amounts [Docket No. 282; filed September 13, 2019]




                                                3
RLF1 22317164v.2
                   Case 19-11743-KG        Doc 403      Filed 11/05/19    Page 4 of 8



                   Related Documents:

                   i.     Declaration of Jason Abt in Support of Motion of Debtors for Entry of
                          Orders (I)(A) Approving Bidding Procedures for Sale of Substantially all
                          of the Debtors’ Assets, (B) Approving Stalking Horse Bid Protections, (C)
                          Scheduling Auction for, and Hearing to Approve, Sale of Substantially all
                          of the Debtors’ Assets, (D) Approving Form and Manner of Notice of
                          Sale, Auction and Sale Hearing, (E) Approving Assumption and
                          Assignment Procedures and (F) Granting Related Relief; and (II)(A)
                          Approving Sale of Substantially all of the Debtors’ Assets Free and Clear
                          of all Liens, Claims, Interests and Encumbrances, (B) Approving
                          Assumption and Assignment of Executory Contracts and Unexpired
                          Leases and (C) Granting Related Relief [Docket No. 34; filed August 5,
                          2019]

                   ii.    Supplement to Motion of Debtors for Entry of Orders (I)(A) Approving
                          Bidding Procedures for Sale of Substantially all of the Debtors’ Assets,
                          (B) Approving Stalking Horse Bid Protections, (C) Scheduling Auction
                          for, and Hearing to Approve, Sale of Substantially all of the Debtors’
                          Assets, (D) Approving Form and Manner of Notice of Sale, Auction and
                          Sale Hearing, (E) Approving Assumption and Assignment Procedures and
                          (F) Granting Related Relief; and (II)(A) Approving Sale of Substantially
                          all of the Debtors’ Assets Free and Clear of all Liens, Claims, Interests and
                          Encumbrances, (B) Approving Assumption and Assignment of Executory
                          Contracts and Unexpired Leases and (C) Granting Related Relief [Docket
                          No. 118; filed August 21, 2019]

                   iii.   Order (A) Approving Bidding Procedures for Sale of Substantially all of
                          the Debtors’ Assets, (B) Approving Stalking Horse Protections, (C)
                          Scheduling Auction for, and Hearing to Approve, Sale of Substantially all
                          of the Debtors’ Assets, (D) Approving Form and Manner of Notices of
                          Sale, Auction and Sale Hearing, (E) Approving Assumption and
                          Assignment Procedures and (F) Granting Related Relief [Docket No. 141;
                          filed August 23, 2019]

                   iv.    Notice of Sale, Bidding Procedures, Auction, and Sale Hearing [Docket
                          No. 150; filed August 28, 2019]

                   v.     Notice of Potential Assumption and Assignment of Executory Contracts or
                          Unexpired Leases and Cure Costs [Docket No. 154; filed August 29,
                          2019]




                                                    4
RLF1 22317164v.2
                   Case 19-11743-KG        Doc 403      Filed 11/05/19    Page 5 of 8



                   vi.     Notice of Filing of Orders (I) Approving and Authorizing Sale of
                           Substantially all of the Debtors’ Assets to the Purchaser Free and Clear of
                           Liens, Claims, Interests, and Encumbrances; (II) Authorizing the
                           Assumption and Assignment of Certain Executory Contracts and
                           Unexpired Leases; and (III) Granting Related Relief [Docket No. 155;
                           filed August 29, 2019]

                   vii.    Amended Notice of Potential Assumption and Assignment of Executory
                           Contracts or Unexpired Leases and Cure Costs [Docket No. 160; filed
                           September 1, 2019]

                   viii.   Affidavit of Publication of the Notice of Sale, Bidding Procedures,
                           Auction, and Sale Hearing in USA Today [Docket No. 166; filed
                           September 3, 2019]

                   ix.     Notice of Successful Bidders with Respect to the Debtors’ Assets [Docket
                           No. 247; filed September 11, 2019]

                   x.      Notice of Filing of (A)(I) Perkins Sale Order, (II) Revised Foxtail Sale
                           Order, and (III) Revised MC Sale Order and (B) Redlines Thereof Docket
                           No. 289; filed September 16, 2019]

                   xi.     Declaration of David Scheid in Support of Motion of Debtors for Entry of
                           Orders (A) Approving Sale of Substantially all of the Debtors’ Assets Free
                           and Clear of all Liens, Claims, Interests and Encumbrances, (B)
                           Approving Assumption and Assignment of Executory Contracts and
                           Unexpired Leases and (C) Granting Related Relief [Docket No. 290; filed
                           September 16, 2019]

                   xii.    Order (A) Approving and Authorizing Sale of Substantially all of the
                           Debtors’ Ohio Business Assets, Free and Clear of all Liens, Claims,
                           Encumbrances and Other Interests, (B) Approving the Assumption and
                           Assignment of Certain Executory Contracts and Unexpired Leases Related
                           Thereto, and (C) Granting Related Relief [Docket No. 303; filed
                           September 18, 2019]

                   xiii.   Order (A) Approving and Authorizing Sale of Substantially all of the MC
                           Business Assets and California Business Assets, Free and Clear of all
                           Liens, Claims, Encumbrances and Other Interests, (B) Approving the
                           Assumption and Assignment of Certain Executory Contracts and
                           Unexpired Leases Related Thereto, and (C) Granting Related Relief
                           [Docket No. 304; filed September 18, 2019]




                                                    5
RLF1 22317164v.2
                   Case 19-11743-KG        Doc 403      Filed 11/05/19    Page 6 of 8



                   xiv.    Order (A) Approving and Authorizing Sale of Substantially all of the
                           Debtors’ Perkins Business Assets Free and Clear of all Liens, Claims,
                           Encumbrances and Other Interests, (B) Approving the Assumption and
                           Assignment of Certain Executory Contracts and Unexpired Leases Related
                           Thereto, and (C) Granting Related Relief [Docket No. 306; filed
                           September 18, 2019]

                   xv.     Notice of Errata and Notice of Filing Corrected Exhibit [Docket No. 319;
                           filed September 27, 2019]

                   xvi.    Notice of Withdrawal [Docket No. 320; filed September 27, 2019]

                   xvii.   Notice of (I) Closing of Sales of Substantially all of the Debtors’ Assets;
                           and (II) Assumption and Assignment of Certain Executory Contracts and
                           Unexpired Leases and Cure Costs [Docket No. 379; filed October 24,
                           2019]

                   Status: The cure objections are adjourned to a date to be determined.
                           Accordingly, a hearing on this matter is not necessary of this time.

II.      MATTER FILED UNDER CERTIFICATION:

         2.        Debtors’ Motion for Entry of Order (A) Conditionally Approving the Combined
                   Disclosure Statement and Plan for Solicitation Purposes Only, (B) Establishing
                   Procedures for Solicitation and Tabulation of Votes to Accept or Reject
                   Combined Disclosure Statement and Plan, (C) Approving the Form of Ballot and
                   Solicitation Materials, (D) Establishing Voting Record Date, (E) Fixing the Date,
                   Time and Place for the Confirmation Hearing and the Deadline for Filing
                   Objections Thereto, and (F) Approving Related Notice Procedures [Docket No.
                   365; filed October 17, 2019]

                   Response/Objection Deadline:          October 31, 2019 at 4:00 p.m. (ET);
                                                         extended to November 5, 2019 at 11:59 a.m.
                                                         (ET) for the Office of the United States
                                                         Trustee for the District of Delaware (the
                                                         “U.S. Trustee”)

                   Responses/Objections Received:

                   A.      Informal comments from the U.S. Trustee

                   B.      Informal comments from the Official Committee of Unsecured Creditors

                   C.      Informal comments from the DIP Lenders




                                                    6
RLF1 22317164v.2
                   Case 19-11743-KG        Doc 403      Filed 11/05/19   Page 7 of 8



                   Status: The Debtors will be submitting a revised form of order under certification
                           of counsel resolving the informal comments.




                                                    7
RLF1 22317164v.2
                   Case 19-11743-KG   Doc 403       Filed 11/05/19   Page 8 of 8



Dated: November 5, 2019
       Wilmington, Delaware

                                       /s/ Brett M. Haywood
                                       RICHARDS, LAYTON & FINGER, P.A.
                                       Daniel J. DeFranceschi (No. 2732)
                                       Michael J. Merchant (No. 3854)
                                       Zachary I. Shapiro (No. 5103)
                                       Brett M. Haywood (No. 6166)
                                       Megan E. Kenney (No. 6426)
                                       Sarah E. Silveira (No. 6580)
                                       One Rodney Square
                                       920 North King Street
                                       Wilmington, Delaware 19801
                                       Telephone: (302) 651-7700
                                       Facsimile: (302) 651-7701

                                       -and-

                                        AKIN GUMP STRAUSS HAUER & FELD LLP
                                        Scott L. Alberino (admitted pro hac vice)
                                        Joanna Newdeck (admitted pro hac vice)
                                        2001 K Street, N.W.
                                        Washington, D.C. 20006
                                        Telephone: (202) 887-4000
                                        Facsimile: (202) 887-4288

                                        -and-

                                        AKIN GUMP STRAUSS HAUER & FELD LLP
                                        Gary A. Ritacco (admitted pro hac vice)
                                        One Bryant Park
                                        New York, New York 10036
                                        Telephone: (212) 872-1000
                                        Facsimile: (212) 872-1002

                                        Counsel to the Debtors and
                                        Debtors in Possession




                                                8
RLF1 22317164v.2
